OPINION — AG — ** CONFLICT OF INTEREST ** THE EXISTENCE OF A SIBLING RELATIONSHIP BETWEEN A MEMBER OF THE SCHOOL BOARD AND A PERSON CONTRACTING WITH THE BOARD OF EDUCATION DOES NOT, ON THE BASIS OF THE FACT ALONE, CAUSE SUCH TO BE IN VIOLATION OF 70 O.S. 5-124 [70-5-124] (CONTRACT, FAMILY, RELATIONSHIP) CITE: OPINION NO. 69-263, OPINION NO. 72-180, OPINION NO. 73-190, OPINION NO. 73-234, OPINION NO. 74-181, OPINION NO. 74-259, OPINION NO. 77-167, OPINION NO. 79-183, OPINION NO. 80-134, OPINION NO. MARCH 4, 1953 — ? (SCHOOL DISTRICTS, CONTRACTS WITH MEMBER OR BUSINESS IN WHICH INTERESTED) (JOHN F. PERCIVAL)